Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT OF CARROLL C. MARKLEY

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of the
date of the last signature affixed hereto between MILLENNIUM BANK, N.A., a
national banking association and its successors and assigns (the “Bank”) and
MILLENNIUM BANKSHARES CORPORATION and its successors and assigns (referred to
herein as “Millennium Bankshares” or the “Holding Company”) (the Bank, the
Holding Company, and the Successor Employer, as such term is used herein, are
collectively referred to herein as the “Employer”), and CARROLL C. MARKLEY
(“Executive”). Whenever the term “Employer” is used herein, that term shall be
deemed synonymous with the terms “Bank,” “Holding Company” or “Boards,” whenever
the context so requires.

1. EMPLOYMENT DUTIES AND RESPONSIBILITIES

1.1 Positions and Titles. The Employer hereby agrees to employ the Executive in
the positions of sole Chairman, sole President, and sole Chief Executive Officer
of the Holding Company and sole Chairman and sole Chief Executive Officer of the
Bank, and the Executive hereby accepts such positions and agrees to serve the
Employer in such capacities during the employment period set forth in Section 2
below, subject to earlier termination as provided hereunder (the “Employment
Period”). The Executive shall serve as Chairman and voting member of the
Executive Committees of the Boards of Directors of the Bank and of the Holding
Company and such other committees as the Boards may designate, subject to the
terms hereof. The Executive shall perform such job duties and responsibilities
as determined in discussion with the Boards of Directors of the Bank and of the
Holding Company (“Boards”) and in accordance with the Employer’s Bylaws.
Executive shall be Chief Executive Officer of the Bank and the President of the
Holding Company until a suitable replacement has been designated by Employer and
approved by the Office of the Controller of the Currency of the United States
(“O.C.C.”) and the Federal Reserve Bank. At such time as a suitable replacement
has been designated, and without any loss or change in Executive’s compensation
and benefits, Executive shall retain the titles, positions and duties of
Chairman of the Bank and Chairman and Chief Executive Officer of the Holding
Company, and, at the Executive’s discretion, the title Chief Executive Officer
of the Bank, and shall perform such services and duties as are customarily
performed and exercised by a person holding any such office.

1.2 Reporting Relationship. The Executive shall report to the Boards of
Directors of the Bank and of the Holding Company (the “Executive’s Manager”).
The Executive shall be subject to, and shall act in accordance with, all
reasonable legal instructions and directions of the Executive’s Manager which
are commensurate with duties and responsibilities of similar level Executives of
institutions comparable to the Employer, as well as any other duties as may from
time to time be reasonably assigned by the Employer that are commensurate with
Executive’s position. Regarding the relationships and duties of the parties to
this Agreement, the Executive shall not be required by Employer, as a part of
his duties, to perform or to participate in any activity that constitutes a
violation of any local, state, or federal law, rule, ordinance, or regulation.

1.3 Employer Policies and Procedures. The Executive agrees to abide by all
applicable policies and procedures of the Employer that are otherwise consistent
with the terms of this Agreement.

1.4 Full Attention. During the Employment Period, excluding any periods of
vacation and sick leave to which Executive is entitled, Executive shall devote
Executive’s full business time, energy and attention to the performance of
Executive’s duties and responsibilities hereunder. During the Employment Period,
the Executive shall at all times operate in accordance with the Bank’s Ethics
Policy and may not, without the prior written consent of the Boards of Directors
of the Bank and the Holding Company, operate, participate in the management,
operations or control of, or act as an employee, officer, consultant, agent or
representative of, any other entity or business that is not related to the Bank
and the

 

EMPLOYMENT AGREEMENT OF CARROLL C. MARKLEY

   PAGE 1                



--------------------------------------------------------------------------------

Holding Company, provided that it shall not be a violation of the foregoing for
the Executive: (i) to act or serve as a director on the boards of directors of
any type of non-profit, civil, cultural, philanthropic or professional
organization; (ii) to manage Executive’s own personal passive investments; or
(c) to serve, with the written consent of the Executive’s Manager, on the board
of directors of for-profit entities, so long as such activities do not violate
the Employer’s policy on external directorship or materially interfere with the
performance of Executive’s duties and responsibilities to the Employer as
provided hereunder.

2. TERM OF EMPLOYMENT.

2.1 Effective Date. The Effective Date of this Agreement shall be the date as
set forth in Addendum A.

2.2. Term. The term of this Agreement shall at all times be two (2) years, which
means that at the end of every day, the term of this Agreement shall be extended
for one day, unless and until the Agreement is terminated by either party in
accordance with Section 4 of this Agreement.

3. COMPENSATION

3.1 Base Salary. For all services that the Executive may render to Employer
during the term hereof, Employer shall pay to Executive, and Executive shall
accept from the Employer, a monthly base salary in the amount set forth on
Addendum A attached hereto, payable on the Employer’s standard pay schedule,
subject to such deductions as may be required by law. Executive’s base salary
may not be decreased at any time during this Agreement without the express
written consent of the Executive. The base salary may be increased at the sole
discretion of the Boards but nothing herein shall be deemed to require any such
increase.

3.2 Incentive Compensation/Bonus. Executive may be eligible to receive a bonus
based upon satisfactory achievement of personal performance objectives and
business performance objectives as set forth in Addendum A hereto.

3.3 Stock Options. In addition to the options granted in Section 5 of the
Agreement dated February 8, 2001, which shall continue in accordance with the
terms of that Agreement, Executive will be eligible to receive additional stock
options and/or restricted stock as may be awarded by the Board in its sole
discretion.

3.4. Expenses. Upon Executive’s presentation to Employer of expense reports
acceptable to Employer and which are in sufficient detailed form to comply with
standards of deduction of business expenses established from time to time by the
Internal Revenue Service, Employer will reimburse Executive for such expenses
hereunder, including but not limited to such expenses set forth in Addendum A.

3.5 Benefits. Executive shall receive: health, hospitalization, dental, and
prescription insurance policy covering the Executive at no cost to the Executive
other than such medical deductible as may be applicable to all other Executives
of the Employer, and, if the Executive desires, covering the dependents and
spouse of the Executive, if any, at no cost to the Employer; Flexible Spending
Account; term life insurance and paid time-off benefits as are provided to
similarly situated Executives of the Employer; and the opportunity to
participate in any standard Executive benefit as may be in effect during the
term of this Agreement. During the Employment Period on and after the Effective
Date (except as noted in this paragraph), Employer shall furnish to Executive an
automobile of his choice, which may be leased by Executive or the Employer.

 

EMPLOYMENT AGREEMENT OF CARROLL C. MARKLEY

   PAGE 2                



--------------------------------------------------------------------------------

4. TERMINATION OF EMPLOYMENT

Executive’s employment with the Employer may be terminated, prior to the
expiration of any term of this Employment Agreement, in accordance with any of
the following provisions:

4.1 Resignation of Executive. The Executive may terminate Executive’s employment
by giving the Employer sixty (60) days advance notification in writing, unless
waived by two-thirds majority vote of the Boards, inclusive of the Executive.

4.2 Termination By The Employer For Cause. The Employer, at any time and without
notice (except as required below), may terminate the Executive for “Cause.”
Termination by the Employer of the Executive for “Cause” shall include but not
be limited to termination based on any of the following grounds: (a) fraud,
misappropriation, embezzlement or acts of similar dishonesty; (b) conviction of
a crime (other than a minor traffic offense); (c) illegal use of drugs or
excessive use of alcohol in the workplace; (d) intentional and willful
misconduct that may subject the Employer to criminal or civil liability; or
(e) breach of the Executive’s duty of loyalty to the Employer or diversion or
usurpation of corporate opportunities properly belonging to the Employer; and
(f) willful disregard of material Employer policies and procedures. Executive
shall not be terminated for cause under subsection (f) unless the Employer first
has provided Executive with written notice that the Employer considers the
Executive to be in violation of his obligations under one or more of the
foregoing subsections and Executive fails, within sixty (60) days of such
notice, to cure the conduct that has given rise to the notice.

Discharge for “Cause” will require a two-thirds majority vote of the Boards,
inclusive of Executive. Termination of Executive’s employment for Cause shall
include termination as an employee, officer and director of Employer.

In the event of a termination by the Employer for Cause, Executive shall be
entitled to receive only that base salary earned on or before the Executive’s
last day of active service and other post-employment benefits required by law or
under Employer policy. Executive shall not be entitled to receive any portion of
Executive’s target bonus for the period in which the termination occurs but
shall receive any accrued bonus for any performance period completed prior to
the date of termination.

4.3 Termination By The Bank Without Cause. The Employer may terminate
Executive’s employment without cause by a two-thirds majority vote of the
Boards, including Executive, at any time during the term of this Agreement, by
giving the Executive thirty (30) days’ written notice of such termination,
during which notice period Executive will continue to receive normal
compensation and benefits to which Executive would normally be entitled under
the terms of this Agreement. During the notice period, Executive must fulfill
all of Executive’s duties and responsibilities and use Executive’s best efforts
to train and support Executive’s replacement, if any. Notwithstanding the
foregoing, the Bank, at its option, may instruct Executive during such period
not to undertake any active duties on behalf of the Bank.

If Executive is terminated under this section, within thirty (30) days following
the conclusion of the notice period and receipt of the signed separation
agreement described below, the Bank shall provide Executive: (a) a lump sum
payment consisting of Executive’s Base Salary for 24 months; (b) a lump sum
payment consisting of Executive’s bonus target for the year in which the
termination without cause occurs; and (c) payment by the Bank of Executive’s
COBRA coverage for 18 months, provided Executive is covered under the Bank’s
health plan and timely elects continued coverage under COBRA.

Executive expressly agrees and acknowledges that all payments and benefits
referenced herein which may be paid to Executive as a result of a Termination
Without Cause are conditioned upon and

 

EMPLOYMENT AGREEMENT OF CARROLL C. MARKLEY

   PAGE 3                



--------------------------------------------------------------------------------

subject to the Executive executing a valid separation agreement and general
release, which includes a release of all claims the Executive may have against
the Bank, and all of its respective subsidiaries, affiliates, directors,
officers, employees, shareholders and agents (other than rights of
indemnification, rights to directors and officers insurance, and any rights to
accrued benefits under the employee benefit plans), a cooperation clause, a
non-disparagement clause, and an affirmation of post-employment restrictions
previously agreed to by Executive.

4.4 Termination By Death, Complete Disability, or Bank Ceasing Operations. The
Executive’s employment and rights to compensation under this Employment
Agreement shall terminate if the Bank ceases operations or if the Executive is
unable to perform the duties of Executive’s position due to Executive’s death or
disability (as defined below). In the event of termination due to death or
disability, the Executive’s heirs, beneficiaries, successors, or assigns shall
be entitled only to receive any compensation fully earned prior to the date of
the Executive’s death or incapacitation due to disability and shall not be
entitled to any other compensation or benefits, except: (a) to the extent
specifically provided in this Employment Agreement; (b) to the extent required
by law; or (c) to the extent that such benefit plans or policies under which
Executive is covered provide a benefit to the Executive’s heirs, beneficiaries,
successors, or assigns. For purposes of this Agreement, “disability” shall be
defined as the Executive’s inability to perform the essential functions of
Executive’s position, with or without reasonable accommodations, as a result of
the Executive’s physical or mental impairment or illness, for a period in excess
of four months in any twelve month period.

5. CONFIDENTIALITY AND NONDISCLOSURE

5.1 Non-Disclosure of Confidential Information. Executive recognizes that
Executive’s position with Employer is one of the highest trust and confidence
and that Executive will have access to and contact with the trade secrets and
confidential and proprietary business information of Employer. Executive agrees
that Executive shall not, while employed by Employer or thereafter, directly or
indirectly, use for his own benefit or for the benefit of another, or disclose
to another any trade secret or Confidential Information (as defined below) of
the Employer, except such use or disclosure is in the discharge of Executive’s
duties and obligations on behalf of the Employer.

5.2 Definition of “Confidential Information”. For purposes of this Agreement,
“Confidential Information” shall include proprietary or sensitive information,
materials, knowledge, data or other information of the Employer not generally
known or available to the public relating to (a) the services, products,
customer lists, business plans, marketing plans, pricing strategies, or similar
confidential information of the Employer or (b) the business of any Employer
customer, including without limitation, knowledge of the customer’s current
financial status, loans, or financial needs.

5.3 Return of Materials and Equipment. Executive further agrees that all
memoranda, notes, records, drawings, or other documents made or compiled by
Executive or made available to Executive while employed by Employer concerning
any Employer activity shall be the property of Employer and shall be delivered
to Employer upon termination of Executive’s employment or at any other time upon
request. Executive also agrees to return any and all equipment belonging to the
Employer on or before Executive’s last day of employment with Employer.

5.4 No Prior Restrictions. The Executive hereby represents and warrants to the
Employer that the execution, delivery, and performance of this Agreement does
not violate any provision of any agreement or restrictive covenant which the
Executive has with any former employer (a “Former Employer”). The Executive
further acknowledges that to the extent the Executive has an obligation to the
Former Employer not to disclose certain confidential information, Executive
intends to honor such obligation and the Employer hereby agrees not to knowingly
request the Executive to disclose such confidential information.

 

EMPLOYMENT AGREEMENT OF CARROLL C. MARKLEY

   PAGE 4                



--------------------------------------------------------------------------------

6. POST-EMPLOYMENT RESTRICTIONS

6.1 Non-Interference With Customers. Executive further agrees that, during the
Employment Period and for a period of twelve months thereafter, Executive shall
not undertake to interfere with the Employer’s relationship with any Bank
customer. This means, among other things, that Executive shall refrain: (i) from
making disparaging comments about the Bank or its management or employees to any
customer; (ii) from attempting to persuade any customer to cease doing business
with the Bank; or (iii) from soliciting any customer for the purpose of
providing services competitive with the services provided by the Bank; or
(iv) from assisting any person or entity in doing any of the foregoing.

6.2 Non-Solicitation and Non-Hiring of Employees. Executive agrees that, during
the Employment Period and for a period of one (1) year following the termination
of Executive’s employment for any reason, the Executive shall not, directly or
indirectly, on Executive’s own behalf or the behalf of another person or entity:
(i) induce or attempt to induce any person employed by the Bank to leave their
employment with the Bank; (ii) hire or employ, or attempt to hire or employ, any
person employed by the Bank; or (iii) assist any other person or entity in the
hiring of any person employed by the Bank. These restrictions shall apply only
where the services or products provided by the hiring entity are competitive
with the services or products provided by the Bank.

6.3 Non-Competition. Executive agrees that for one (1) year following the
Employment Period he will not engage (either individually or as an Executive or
representative of any other person or entity) in banking activities (other than
personal banking), in which chartered national or state banks may at that time
legally be engaged, within a ten (10) mile radius of the Bank’s headquarters.

6.4 Reasonableness. Executive understands and acknowledges that the restrictions
contained herein are reasonable in that they do not prohibit Executive from
seeking employment with another financial institution or entity (except as set
forth in Section 4.1 above), but merely restrict Executive’s ability, during the
Employment Period and for a period of 12 months thereafter, to interfere with or
hinder the Bank’s relationships with its employees and customers.

6.5 Remedies. In the event that Executive breaches any of the covenants
contained herein in paragraphs 6.1 through 6.4, the Employer shall be entitled
to its remedies at law and in equity, including but not limited to compensatory
and punitive damages. The prevailing party in the event of such action shall be
entitled to recover reasonable attorney’s fees and costs. The parties also
recognize that any breach of the covenants contained herein may result in
irreparable damage and injury to Employer which will not be adequately
compensable in monetary damages, and that in addition to any remedy that
Employer may have at law, the Employer may obtain such preliminary or permanent
injunction or decree as may be necessary to protect Employer against, or on
account of, any breach of the provisions contained herein.

7. CHANGE IN CONTROL

In the event Executive’s employment is terminated within six (6) months prior or
twelve (12) months following a Change in Control, the provisions of this section
shall apply.

7.1 Change in Control Defined: A “Change in Control” is deemed to have taken
place if any of the following events occurs: (a) The shareholders of Millennium
Bankshares approve a transaction for the merger, consolidation, or other
combination of Millennium Bankshares with another corporation or

 

EMPLOYMENT AGREEMENT OF CARROLL C. MARKLEY

   PAGE 5                



--------------------------------------------------------------------------------

business entity where the Holding Company is not the Surviving Entity, as
defined below; (b) The shareholders of Millennium Bankshares approve the sale of
all or substantially all the assets of Millennium Bankshares where the Holding
Company is not the Surviving Entity, as defined below; or (c) A Person which
does not presently hold at least 10% of the shares of the Company becomes,
directly or indirectly, the beneficial owner of securities representing 50% or
more of the voting power or the Holding Company’s then outstanding securities.
“Person” is defined as any individual, entity or group (within the meaning of
Section 13(d) (3) of the Securities and Exchange Act of 1934).

7.2 “Surviving Entity” Defined. Millennium Bankshares shall not be considered
the “Surviving Entity” of a transaction described in subparagraphs (a) and
(b) if the individuals who constitute the Board of Directors on the date one day
prior to the closing date of the transaction cease to constitute a majority of
the board of directors of the Surviving Entity at any time within the three
months following the transaction. The surviving entity, if not Millennium
Bankshares, shall hereinafter be known as the “Successor Employer”.

7.3 Payout Events. The Executive, without waiving any contractual rights
afforded elsewhere in this Agreement, shall be entitled to the full and complete
rights afforded by this section if, during the period that begins six (6) months
prior to the Closing Date of a Change in Control event and that ends twelve
(12) months following the Closing Date of a Change in Control event, the
Executive: (a) is involuntarily terminated by the Employer or the Successor
Employer, unless such termination is for Cause, as such term is defined in this
Employment Agreement; or (b) resigns from employment with the Employer or the
Successor Employer following a reduction in the Executive’s base salary or bonus
opportunity; or (c) is required by the Employer or the Successor Employer to
relocate the Executive’s place of employment to a location more than 25 miles
from the Executive’s current place of employment; or (d) the Successor Employer
reassigns Executive to a different position or title, changes or eliminates any
of the positions or titles guaranteed to Executive under Section 1.1, or
appoints or assigns another person to share any of the positions or titles
guaranteed to Executive under Section 1.1 of this Agreement. “Closing Date”
shall mean the date on which such transaction or stock purchase is signed and
finalized.

7.4 Benefits Under This Section. If any of the Payout Events described above
occurs, Executive shall be entitled to receive, in addition to any other
post-employment benefits to which Executive may be entitled under Employer
policy, the following compensation and benefits, provided the Executive has
executed the separation agreement and general release described in Section 4.2
above: (a) a lump sum severance payment in the amount of base salary and target
bonus for the greater of (i) the remainder of the applicable Term under this
Employment Agreement or (ii) twenty-four (24) months; and (b) payment by the
Employer of Executive’s COBRA coverage for the remainder of the Term of the
Agreement or 18 months, whichever is less, provided Executive is covered under
the Employer’s health plan and timely elects continued coverage under COBRA. The
compensation to be paid under this section shall offset any compensation owed
the Executive for the same period under this Agreement and is not intended to
provide double compensation to the Executive for any period of time. To the
extent permitted under the terms of the Employer’s stock option plan and/or
stock option agreements with Executive, Executive also shall fully vest in any
options or restricted stock in the event of a change in control.

7.5 Excess Payments. If either the Employer or the Executive receives notice
from an independent tax counsel or certified public accounting firm acting on
behalf of the Employer (the “Tax Advisor”), that the payment by the Employer to
the Executive under this Agreement or otherwise would be considered to be an
“excess parachute payment” within the meaning of Section 280G of the Internal
Revenue Code of 1986, as amended, or any successor statute then in effect (the
“Code”), the aggregate payments by the Employer pursuant to this Agreement shall
be reduced to the highest amount that may be paid to the Executive by the
Employer under this Agreement without having any portion of any amount payable
to the Executive by the Employer or a related entity under this Agreement or
otherwise treated as

 

EMPLOYMENT AGREEMENT OF CARROLL C. MARKLEY

   PAGE 6                



--------------------------------------------------------------------------------

such an “excess parachute payment”, and, if permitted by applicable law and
without adverse tax consequence, such reduction shall be made to the last
payment due hereunder. Any payments made by the Employer to the Executive under
this Agreement which are later confirmed by the Tax Advisor to be “excess
parachute payments” shall be considered by all parties to have been a loan by
the Employer to the Executive, which loan shall be repaid by the Executive upon
demand together with interest calculated at the lowest interest rate authorized
for such loans under the Code without a requirement that further interest be
imputed.

8. GENERAL PROVISIONS.

8.1 Notices. All notices and other communications required or permitted by this
Agreement to be delivered by the Employer or Executive to the other party shall
be delivered in writing, either personally or by registered, certified or
express mail, return receipt requested, postage prepaid, respectively, to the
headquarters of the Employer, or to the address of record of the Executive on
file at the Employer.

8.2 Amendments: Entire Agreement. This Agreement may not be amended or modified
except by a writing executed by all of the parties hereto. With the exception of
Executive’s right to receive compensation (including, but not limited to
performance bonuses), benefits, and/or stock options pursuant to Section 3.3
above, as well as any vested benefits pursuant to any plans of the Employer in
which Executive participated or had an interest prior to this Agreement that are
covered by or governed by the Employee Retirement Income Security Act, this
Agreement, including any addendums hereto, constitutes the entire agreement
between Executive and the Employer relating in any way to the employment of
Executive by the Employer, and supersedes all prior discussions, understandings
and agreements between them with respect thereto.

8.3 Successors and Assigns. This Agreement is personal to Executive and shall
not be assignable by Executive. The Employer will assign its rights hereunder to
(a) any corporation resulting from any merger, consolidation or other
reorganization to which the Employer is a party or (b) any corporation,
partnership, association or other person to which the Employer may transfer all
or substantially all of the assets and business of the Employer existing at such
time or (c) the parent of Bank. All of the terms and provisions of this
Agreement shall be binding upon and shall inure to the benefit of and be
enforceable by the parties hereto and their respective successors and permitted
assigns.

8.4 Severability: Provisions Subject to Applicable Law. All provisions of this
Agreement shall be applicable only to the extent that they do not violate any
applicable law, and are intended to be limited to the extent necessary so that
they will not render this Agreement invalid, illegal or unenforceable under any
applicable law. If any provision of this Agreement or any application thereof
shall be held to be invalid, illegal or unenforceable, the validity, legality
and enforceability of other provisions of this Agreement or of any other
application of such provision shall in no way be affected thereby.

8.5 Waiver of Rights. No waiver by the Employer or Executive of a right or
remedy hereunder shall be deemed to be a waiver of any other right or remedy or
of any subsequent right or remedy of the same kind.

8.6 Definitions, Headings, and Number. A term defined in any part of this
Employment Agreement shall have the defined meaning wherever such term is used
herein. The headings contained in this Agreement are for reference purposes only
and shall not affect in any manner the meaning or interpretation of this
Employment Agreement.

 

EMPLOYMENT AGREEMENT OF CARROLL C. MARKLEY

   PAGE 7                



--------------------------------------------------------------------------------

8.7 Governing Law. This Agreement and the parties’ performance hereunder shall
be governed by and interpreted under the laws of the Commonwealth Of Virginia.
Executive agrees to submit to the jurisdiction of the courts of the Commonwealth
Of Virginia, and that venue for any action arising out of this Agreement or the
parties’ performance hereunder shall be either in the Circuit Court for the
County of Fairfax, Virginia or in the United States District Court for the
Eastern District of Virginia, Alexandria Division, subject to the court’s
subject matter jurisdiction over such action.

8.8. Attorneys’ Fees. In the event of a dispute arising out of the
interpretation or enforcement of this Agreement, the prevailing party shall be
entitled to recover reasonable attorneys’ fees and costs.

8.9 Construction and Interpretation. This Agreement has been discussed and
negotiated by, all parties hereto and their counsel and shall be given a fair
and reasonable interpretation in accordance with the terms hereof, without
consideration or weight being given to its having been drafted by any party
hereto or its counsel.

IN WITNESS WHEREOF, Millennium Bank, N.A. and Millennium Bankshares Corporation
and Executive have executed and delivered this Agreement as of the date written
below.

 

EXECUTIVE         MILLENNIUM BANK, N.A.           A National Banking Association
 

/s/ Carroll C. Markley

   

12/20/04

    By:  

/s/ J. Anthony Fulkerson

   

12/20/04

Carroll C. Markley     Date       J. Anthony Fulkerson     Date         Title:  
Chairman, Compensation Committee             MILLENNIUM BANKSHARES CORPORATION  
        By:  

/s/ William P. Haggerty

   

12/20/04

          William P. Haggerty     Date         Title:   Chairman, Compensation
Committee    

 

EMPLOYMENT AGREEMENT OF CARROLL C. MARKLEY

   PAGE 8                



--------------------------------------------------------------------------------

ADDENDUM A TO

EMPLOYMENT AGREEMENT OF CARROLL C. MARKLEY

This Addendum A (“Addendum”) to the Employment Agreement of Carroll C. Markley
(“Agreement”) is made of the date of the last signature hereto and supersedes
and replaces any prior Addendum A to the Agreement.

 

A. Executive’s title for purposes of Section 1.1 of the Agreement shall be
Chairman, President, and Chief Executive Officer of the Holding Company and
Chairman and Chief Executive Officer of the Bank.

 

B. Executive’s Manager for purposes of Section 1.2 of the Agreement shall be the
Boards of Directors of the Bank and of the Holding Company.

 

C. The Effective Date of the Agreement is January 1, 2005.

 

D. The Effective Date of this Addendum is January 1, 2005.

 

E. Effective January 1, 2005, Executive’s Base Salary for purposes of
Section 3.1 of the Agreement shall be $15,833.33 monthly, which is $190,000
annualized.

 

F. Pursuant to Section 3.2 of the Agreement, Executive shall be eligible to
participate in the Millennium Bank Executive Incentive Compensation Plan (the
“Incentive Comp Plan”). Executive’s target bonus eligibility under the Incentive
Comp Plan shall be 25% of Executive’s Base Salary (the “Target Bonus”) subject
to the terms of the Plan, which shall be provided to Executive at a later date.

 

G. The reference to “twenty-four (24) months” in Section 7.4(a)(ii) of the
Agreement shall be changed to “forty-eight (48) months”.

 

H. In addition to other expenses that shall be reimbursed pursuant to
Section 3.4 of the Agreement, Bank agrees that it shall further be responsible
for the payment of Executive’s Westwood country club membership dues, as well as
any related entertainment expenses as a result of entertaining clients, incurred
by Executive during the term of this Agreement

 

EXECUTIVE         MILLENNIUM BANK, N.A.           A National Banking Association
 

/s/ Carroll C. Markley

   

12/20/04

    By:  

/s/ J. Anthony Fulkerson

   

12/20/04

Carroll C. Markley     Date       J. Anthony Fulkerson     Date         Title:  
Chairman, Compensation Committee             MILLENNIUM BANKSHARES CORPORATION  
        By:  

/s/ William P. Haggerty

   

12/20/04

          William P. Haggerty     Date         Title:   Chairman, Compensation
Committee    

 

EMPLOYMENT AGREEMENT OF CARROLL C. MARKLEY

   PAGE 9                